 


116 HRES 655 EH: Providing for consideration of the resolution (H. Res. 296) affirming the United States record on the Armenian Genocide.
U.S. House of Representatives
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS 
1st Session 
H. RES. 655 
In the House of Representatives, U. S.,

October 29, 2019
 
RESOLUTION 
Providing for consideration of the resolution (H. Res. 296) affirming the United States record on the Armenian Genocide. 
 
 
That upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 296) affirming the United States record on the Armenian Genocide. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution and preamble to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs.  Cheryl L. Johnson,Clerk. 